DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 20 May 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
“wherein each of the plurality of bolts are positioned in and extend at least partially through the
pressing table,” contact the punch, and induce a force on the punch in order to translate the punch (Claim 7) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
4.4 (Fig. 5)
5.5 (Fig. 4)
10V (Fig. 7)
11V (Fig. 7)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Pars. 0038-0041 and 0046 reference Fig. 4. However, Pars. 0038-0041 and 0046 appears to be referring to Fig. 5.
Par. 0042 references Figs. 5-6. However, Par. 0042 appears to be referring to Figs. 8-9.
Par. 0048 references Figs. 7-12. However, Par. 0048 appears to be referring to Figs. 10-15.
Appropriate correction is required.
Claim Objections
Claims 7, 13-15, 22, and 23 are objected to because of the following informalities:
Claim 7 - 
“a drive” (line 6). Examiner suggests, “at least one drive”
“the drive” (lines 7, 8). Examiner suggests, “the at least one drive”
Claim 13 - 
“a sheet metal blank” (line 6). Examiner suggests, “the sheet metal blank”
Claim 14 - 
“a drive” (line 6). Examiner suggests, “at least one drive”
“the drive” (lines 7, 8). Examiner suggests, “the at least one drive”
Claim 15 - 
“a sheet metal blank” (line 13). Examiner suggests, “the sheet metal blank”
Claim 22 - 
“a drive” (line 1). Examiner suggests, “at least one drive”
“the drive” (line 2). Examiner suggests, “the at least one drive”
Claim 23 - 
“the drive” (line 1). Examiner suggests, “the at least one drive”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11, 14, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 7 and 14 (lines 6) and 22 (line 1), the specification does not disclose “a drive” configured to move the inner die, outer die, and the sheet metal holder. Further, the specification does not disclose how the bolts contact the punch and induce a force in the punch to translate the punch (Claim 7) and further extend through the pressing table (Claim 7).  Further, regarding Claim 11, the specification does not disclose that the bolts are both in contact with the punch, including the limitation of Claim 7, and extend at least partially through the punch. Par. 0015 of the specification discloses that “drives” directly act upon the respective tool part. However, and further, the specification does not disclose that the drives act upon the punch. Examiner notes that Fig. 3 discloses the bolts (7) protruding through the punch and no disclosure of the pressing table, and therefore, one of ordinary skill in the art would not know how to make or use a drive for the punch, which moves the punch, and further including bolts which extend through the pressing table and the same bolts moving the punch.
Further, regarding Claim 21, the specification does not disclose that the first speed during the starting phase is the same speed during a final phase. Examiner notes that the specification discloses that the inner and outer dies can be displaced at different speeds (Par. 0017) and that the inner die, outer die, and sheet metal holder have the same speed (Par. 0044). The specification, once again discloses that the inner and outer dies can be displaced at different speeds (Par. 0045), but never that the speed during the starting phase is the same as that during the final phase. Examiner notes that while Fig. 7 appears to disclose the inner die moving at a speed greater than the outer die and the inner die being stationary while the outer die moves, only relative movement can be ascertained. There is no disclosure in the drawings that the speed during the starting phase is the same as that during the final phase. Examiner notes that there is no disclosure that the drawings are drawn to scale and therefore the arrows indicated by 10V and 11V cannot be used to determine that the speed during the starting phase is the same as that during the final phase.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7 (lines 14-16), it is unclear how the plurality of bolts induce a force on the punch as lines 6 and 10 claim a drive including a plurality of bolts for the inner die, outer die, and sheet metal holder and no drive is associated with the punch.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Menzel et al., hereinafter Menzel (WO 2012/123583).
Regarding Claim 7, Menzel discloses a press frame (Press frame: Fig. 2, #11) including a pressing table (Press table: Fig. 2, #44), vertical columns (Stands: Fig. 2, #12), a cross head (Head: Fig. 2, #13), and a ram (First ram: Fig. 2, #17);
a tool top part including an inner die (Upper tool element: Fig. 2, #19) and an outer die (Second ram: Fig. 2, #18);
a tool base part including a punch (Lower tool element: Fig. 2, #20) and a sheet metal holder (Sheet metal holder: Fig. 2, #45); and
a drive configured to move the inner die (First electric motor: Fig. 2, #26), the outer die (Second electric motor: Fig. 2, #31) and the sheet metal holder (Table cushion drive: Fig. 2, #43) in a vertical direction (See Fig. 2), wherein the drive is configured to displace the inner die and the outer die at different speeds in a drawing direction (Both ram drives can be activated independent from one another, so that the movements of the first ram and of the second ram relative to the lower die or to the circuit board, respectively, can be carried out and provided independently: Col 1, L52-55), the drive including:
a plurality of bolts arranged vertically slideable in the drawing direction (Connecting rods & Pressure rods: Fig. 2, #29, 46);
wherein each of the plurality of bolts are positioned within an extend at least partially through the pressing table (See Fig. 2, Pressure rods, #46 & A plurality of pressure rods 46, which permeate a press table 44: Par. 0027); and
wherein each of the plurality of bolts directly contact at least one of the punch or the sheet metal holder and induce a force on the at least one of the punch or the sheet metal holder to translate the at least one of the punch or the sheet metal holder in the drawing direction (See Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel in view of Kirii (U.S. 5,457,980).
Regarding Claim 8, Menzel discloses all elements of the claimed invention as stated above. Menzel does not disclose wherein a plurality of servo cushions are configured to induce a force on each of the plurality of bolts in the drawing direction to vertically translate each of the plurality of bolts in the drawing direction.
Kirii teaches a method and device for optimizing pressure in a cushion pin including a plurality of bolts (Cushion pins: Figs. 12 and 25, #22) arranged vertically slideable in a pressing direction in a pressing table (Bolster: Figs. 12 and 25, #12) including a plurality of servo cushions configured to induce a force on each of the plurality of bolts in the drawing direction to vertically translate each of the plurality of bolts in the drawing direction (Balancing hydraulic cylinders: Figs. 11, 12 and 25, #30, 30a-30d) in order to establish uniform distribution of the blank-holding force on the pressure member through the cushion pins.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cushion drive (43) of Menzel with the cushions of Kirii in order to establish uniform distribution of the blank-holding force on the pressure member through the cushion pins (Kirii: Col  4, L32-34).
Regarding Claim 9, the combination of Menzel and Kirii teach all elements of the claimed invention as stated above. Kirii further teaches wherein a first servo pump driven by a first servomotor loads a first servo cushion to induce a force on at least one of the plurality of bolts (Fig. 11, #54 and Col 14, L61 - Col 15, L30; Fig. 12, #58,160 and Col 21, L3-17; Fig. 25, #158,160 and Col 31, L6-15). Kirii further teaches four groups of cushions (Fig. 11), but does not teach wherein a second servomotor loads a second servo cushion to induce a force on at least one of the plurality of bolts; and wherein a third servomotor loads a third servo cushion to induce a force on at least one of the plurality of bolts. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the single servo pump and servo motor system with a separate servo pump and servo motor system for each of the groups of cushions such that a second servomotor loads a second servo cushion to induce a force on at least one of the plurality of bolts; and wherein a third servomotor loads a third servo cushion to induce a force on at least one of the plurality of bolts. Doing so would be any ordinary matter of design choice since one of ordinary skill in the art would be able to select between a single, larger, servo pump and servomotor system or multiple smaller servo pump and servomotor systems for each group of cushions.
Regarding Claim 10, the combination of Menzel and Kirii teach all elements of the claimed invention as stated above. Kirii further teaches wherein each of the plurality of servo cushions induces a force on two or more of the plurality of bolts in the drawing direction to vertically translate each of the plurality of bolts in the drawing direction (See Fig. 11).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel in view of Kang (KR 20090008282).
Regarding Claim 11, Menzel discloses all elements of the claimed invention as stated above. Menzel does not disclose wherein each of the plurality of bolts are positioned within and extend at least partially through the punch.
Kang teaches a punch (Fig. 2a, #5, 6) including at least one bolt positioned within and extend at least partially through the punch (Gas spring: Fig. 2a, #8) in order to support the blank while molding the product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one bolt positioned within and extend at least partially through the punch of Menzel, as taught by KR 20090008282, in order to support the blank while molding the product (Page 2). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of bolts in the punch based on the size of the product and the overall length of the punch.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel in view of Nagel et al., hereinafter Nagel, (U.S. 7,237,423).
Regarding Claim 11, Menzel discloses all elements of the claimed invention as stated above. Menzel further discloses wherein the inner die (19) includes a base-forming face configured to form the base of the sheet metal blank  (See Fig. 2); and the outer die (18) includes a clamping face configured to clamp a peripheral surface of an emerging workpiece (See Fig. 2). However, Menzel does not disclose wherein the outer die includes a wall-forming face configured to form walls of the sheet metal blank, the wall-forming face is positioned substantially perpendicular to the base-forming face.
However, Nagel teaches a die set for forming metal blanks including an inner die (93) with a base-forming face (See Fig. 6), an outer die (83) including a clamping face (See Fig. 6), a sheet metal holder (73), and a punch (53) wherein outer die (83) includes a wall-forming face configured to form walls of the sheet metal blank, the wall-forming face is positioned substantially perpendicular to the base-forming face (See Figs. 6 and 12) based on the desired shape of the product to be formed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either modify the shape of the dies of Menzel; or replace the dies of Menzel with the dies of Nagel to form a press with the claimed geometries, based on the desired shape of the product to be formed.
Regarding Claim 13, the combination of Menzel and Nagel teach all elements of the claimed invention as stated above. Nagel further teaches wherein the punch (53) includes a base-forming face configured to form the base of the sheet metal blank and a wall-forming face configured to form walls of the sheet metal blank (See Fig. 6), the wall-forming face is positioned substantially perpendicular to the base-forming face (Examiner notes that at least a portion of the base would have a component perpendicular to the wall forming face); and the sheet metal holder (73) includes a support face, wherein a sheet metal blank is positioned and secured between the clamping face and the support face during the forming process (See Fig. 6).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al., hereinafter Hori, (U.S. 2008/0098789) in view of Menzel.
Regarding Claim 14, Hori discloses including a pressing table (Lower base member: Fig. 1, #72), a cross head (Ram: Fig. 1, #18), and a ram (Upper base member: Fig. 1, #34);
a tool top part (See top portion of Fig. 1) including an inner die (Upper die: Fig. 1, #35) and an outer die (Cushion base: Fig. 1, #41 & Hold-down member: Fig. 1, #31);
a tool base part (See bottom portion of Fig. 1) including a punch (Main body: Fig. 1, #91) and a sheet metal holder (Lower hold-down member: Fig. 1, #32); and
a drive configured to move the inner die, the outer die, and the sheet metal holder in a vertical direction (See Figs. 4A-6B), the drive including: a plurality of bolts (Rods: Fig. 1, #38) arranged vertically slideable in a drawing direction (See Figs. 4A-6B); wherein each of the plurality of bolts are positioned within the ram (See Fig. 1); and
wherein each of the plurality of bolts directly contact at least one of the inner die or the outer die and induce a force on the at least one of the inner die or the outer die to translate the at least one of the inner die or the outer die in the drawing direction (See Figs 1 & 4A-6B). Hori is not explicit to a press frame, vertical columns, or wherein the drive is configured to displace the inner die and the outer die at different speeds in a drawing direction.
However, Menzel teaches a press including a pressing table (Press table: Fig. 2, #44), a cross head (Head: Fig. 2, #13), and a ram (First ram: Fig. 2, #17), and further including a press frame (Press frame: Fig. 2, #11) and vertical columns (Stands: Fig. 2, #12) and further, wherein the drive is configured to displace the inner die and the outer die at different speeds in a drawing direction (Both ram drives can be activated independent from one another, so that the movements of the first ram and of the second ram relative to the lower die or to the circuit board, respectively, can be carried out and provided independently: Col 1, L52-55) as known components and operation of a drawing press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the press components of Hori would be attached to a press frame and vertical columns, and further, that the inner and outer dies would move at different speeds as known components and operation of a drawing press, which requires specific operations to avoid wrinkles or cracking.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Menzel and Nagel.
Regarding Claim 15, the combination of Hori and Menzel teach all elements of the claimed invention as stated above. Hori further discloses wherein the inner die includes a base-forming face configured to form the base of the sheet metal blank (See Fig. 1, bottom of inner die); the outer die includes a clamping face configured to clamp a peripheral surface of an emerging workpiece (See Fig. 6C); the punch includes a base-forming face configured to form the base of the sheet metal blank (See Fig. 6D); and the sheet metal holder includes a support face, wherein a sheet metal blank is positioned and secured between the clamping face and the support face during the forming process (See Fig. 6C). However, Hori does not disclose wherein the outer die includes a wall-forming face configured to form walls of the sheet metal blank, the wall-forming face is positioned substantially perpendicular to the base-forming face; and the punch includes a wall-forming face configured to form walls of the sheet metal blank, the wall-forming face is positioned substantially perpendicular to the base-forming face.
However, Nagel teaches a die set for forming metal blanks including an inner die (93) with a base-forming face configured to form the base of the sheet metal material (See Fig. 6), an outer die (83) including a clamping face (See Fig. 6), a sheet metal holder (73), and a punch (53) wherein outer die (83) includes a wall-forming face configured to form walls of the sheet metal blank, the wall-forming face is positioned substantially perpendicular to the base-forming face (See Figs. 6 and 12); and wherein the punch (53) includes a base-forming face configured to form the base of the sheet metal blank and a wall-forming face configured to form walls of the sheet metal blank (See Fig. 6), the wall-forming face is positioned substantially perpendicular to the base-forming face (Examiner notes that at least a portion of the base would have a component perpendicular to the wall forming face); and the sheet metal holder (73) includes a support face, wherein a sheet metal blank is positioned and secured between the clamping face and the support face during the forming process (See Fig. 6) based on the desired shape of the product to be formed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either modify the shape of the dies of Hori; or replace the dies of Hori with the dies of Nagel to form a press with the claimed geometries, based on the desired shape of the product to be formed.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Menzel and Kirii.
Regarding Claim 16, the combination of Hori and Menzel teach all elements of the claimed invention as stated above. While Hori further, discloses cylinders (37) for storing fluid, Hori does not disclose wherein a plurality of servo cushions are configured to induce a force on each of the plurality of bolts in the drawing direction to vertically translate each of the plurality of bolts in the drawing direction.
However, Kirii teaches a method and device for optimizing pressure in a cushion pin including a plurality of bolts (Cushion pins: Figs. 12 and 25, #22) arranged vertically slideable in a pressing direction in a pressing table (Bolster: Figs. 12 and 25, #12) including a plurality of servo cushions configured to induce a force on each of the plurality of bolts in the drawing direction to vertically translate each of the plurality of bolts in the drawing direction (Balancing hydraulic cylinders: Figs. 11, 12 and 25, #30, 30a-30d) in order to establish uniform distribution of the blank-holding force on the pressure member through the cushion pins.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cushion drive (43) of Menzel with the cushions of Kirii in order to establish uniform distribution of the blank-holding force on the pressure member through the cushion pins (Kirii: Col  4, L32-34).
Regarding Claim 17, the combination of Hori, Menzel, and Kirii teach all elements of the claimed invention as stated above. Kirii further teaches wherein each of the plurality of servo cushions are pneumatic or hydraulic servo cushions (Hydraulic: Abstract), and wherein a servo unit including a servo pump driven by a servomotor loads each of the plurality of servo cushions to induce the force on each of the plurality of bolts (Fig. 11, #54 and Col 14, L61 - Col 15, L30; Fig. 12, #58,160 and Col 21, L3-17; Fig. 25, #158,160 and Col 31, L6-15).
Regarding Claim 18, the combination of Hori, Menzel, and Kirii teach all elements of the claimed invention as stated above. Kirii further teaches wherein a control valve is configured to alter a pressure and an amount of a medium supplied to each of the plurality of servo cushions to adjust the force induced on each of the plurality of bolts (Fig. 11, #106).
Regarding Claim 19, the combination of Hori, Menzel, and Kirii teach all elements of the claimed invention as stated above. Kirii further teaches wherein each of the plurality of servo cushions induces a force on one of the plurality of bolts in the drawing direction to vertically translate each of the plurality of bolts in the drawing direction (Balancing hydraulic cylinders: Figs. 11, 12 and 25, #30, 30a-30d).
Regarding Claim 20, the combination of Hori, Menzel, and Kirii teach all elements of the claimed invention as stated above. Kirii further teaches wherein each of the plurality of servo cushions induces a force on two or more of the plurality of bolts in the drawing direction to vertically translate each of the plurality of bolts in the drawing direction (Balancing hydraulic cylinders: Figs. 11, 12 and 25, #30, 30a-30d).
Claim(s) 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitter (DE 10 2007 050 580) in view of Kirii and Menzel.
Regarding Claim 21, Reitter discloses a method of forming a sheet metal blank (Sheet-metal blank: Par. 0002), the method comprising:
translating, during a starting phase (See Figures 1-2), each of an inner die (Fig. 3, #6 and corresponding part in Figures 1-4), an outer die (Die: Fig. 2, #2 and corresponding part in Figures 1-4), and a sheet metal holder (Sheet metal holder: Fig. 2, #3 and corresponding part in Figures 1-4) in a first direction at a first speed (See Figures 1-2) towards a punch (Punch: Fig. 2, #4 and corresponding part in Figures 1-4);
translating, during an intermediate phase, the inner die, the outer die, and the sheet metal holder in the first direction such that the inner die translates at a second speed (See Figures 2-3. Examiner notes that no particular formed structure, timing, or relationship between the press components has been claimed. Therefore, the time starting before the end position in Fig. 2 and at the end position of Fig. 3 has been interpreted as “an intermediate phase”); and
translating, during a final phase, the outer die in the first direction (See Figures 3-4) while simultaneously stopping translation of the inner die in the first direction to form the sheet metal blank (See Figures 2-3. Examiner notes that Figures 3-4 show that the inner die no longer travels toward the punch (4)). Reitter is silent to specific speeds and therefore does not disclose a second speed greater than the first speed or translating at the first speed in the final phase. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select first and second speeds and a relationship between the two which would prevent wrinkling or tearing of the sheet metal blank. Such a selection would be an obvious matter of design choice with a finite number of possibilities.
Further, Reitter does not disclose the specifics of how the press is driven and therefore does not disclose a pressing table and a ram. However, Kirii discloses a press including a punch (10) and blank holder (28) and further including a pressing table (12) and a ram (20) as known means to drive and hold the components of the press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the punch, blank holder, and dies would be held by the pressing table and ram of Kirii, as Kirii discloses that these are well known means to drive and hold components of a press.
Further, Reitter, or Reitter in view of Kirii does not disclose a frame including a vertical column, and a cross head.
However, Menzel teaches a press including a cross head (Head: Fig. 2, #13) and vertical columns (Stands: Fig. 2, #12) as known components of a drawing press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the press components of Reitter or Reitter in view of Kirii would be attached to a press frame, vertical columns, and cross head as known components.
Regarding Claim 22, the combination of Reitter, Kirii, and Menzel teach all elements of the claimed invention as stated above. Menzel further teaches activating a drive to translate the inner die (First electric motor: Fig. 2, #26) and the outer die (Second electric motor: Fig. 2, #31), wherein the drive is configured to displace the inner die and the outer die at different speeds in a drawing direction (Both ram drives can be activated independent from one another, so that the movements of the first ram and of the second ram relative to the lower die or to the circuit board, respectively, can be carried out and provided independently: Col 1, L52-55) as known components and operation of a drawing press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inner and outer dies of Reitter would be driven by a drive and would move at different speeds as known components and operation of a drawing press, which requires specific operations to avoid wrinkles or cracking. Kirii further teaches a drive within the press table for the blank holder (Cushion pins: Figs. 12 and 25, #22) in order to establish uniform distribution of the blank-holding force on the pressure member through the cushion pins.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cushion drive (43) of Menzel with the cushions of Kirii in order to establish uniform distribution of the blank-holding force on the pressure member through the cushion pins (Kirii: Col  4, L32-34).
Regarding Claim 23, the combination of Reitter, Kirii, and Menzel teach all elements of the claimed invention as stated above. Kirii further teaches wherein the drive comprises a plurality of bolts (Cushion pins: Figs. 12 and 25, #22) arranged vertically slideable in a drawing direction; and a plurality of servo cushions configured to directly engage each of the plurality of bolts to force each of the plurality of bolts vertically in the drawing direction (Balancing hydraulic cylinders: Figs. 11, 12 and 25, #30, 30a-30d), wherein each of the plurality of servo cushions is configured to induce a force vertically in the drawing direction on two or more of the plurality of bolts (See Figs. 11, 12, and 25).
Regarding Claim 24, the combination of Reitter, Kirii, and Menzel teach all elements of the claimed invention as stated above. Kirii further teaches wherein each of the plurality of bolts are vertically slideable within the pressing table, and wherein each of the plurality of bolts are configured to directly contact the sheet metal holder (See Figs. 11, 12, and 25).
Regarding Claim 26, the combination of Reitter, Kirii, and Menzel teach all elements of the claimed invention as stated above. Reitter further discloses wherein the inner die (6) includes a base forming face configured to form the base of the sheet metal blank (See Figures 4 and 6);
the outer die (2) includes a wall forming face configured to form walls of the sheet metal blank (See Figured 4 and 6);
the outer die includes a clamping face configured to clamp a peripheral surface of an emerging workpiece such that a workpiece is positioned between the clamping face and a support face of the sheet metal holder during the method (See Fig. 4); and the wall forming face is substantially perpendicular to the base forming face (See Fig. 4).
Claim(s) 21 (alternative interpretation), 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (U.S. 2,294,451) in view of Reitter.
Regarding Claim 21, Ernst discloses forming a sheet blank (Workpiece: Fig. 1, #196) with a device comprising a press frame (See Fig. 1) including a pressing table (Bed: Fig. 1, #1), a vertical column (Strain rods: Fig. 1, #3), a cross head (Head: Fig. 1, #2), and a ram (Press platen: Fig. 1, #8). Ernst further discloses translating, during a starting phase, each of an inner die (Upper die: Fig. 1, #9) and an outer die (Blank holder: Fig. 1, #15) in a first direction at a first speed (See Figs. 1-2). While Ernst discloses a drawing operation, Ernst is not explicit to a metal blank. Further, Ernst discloses a different punch/die combination and does not disclose translating, during an intermediate phase, the inner die, the outer die, and the sheet metal holder in the first direction such that the inner die translates at a second speed, wherein the second speed is greater than the first speed; and translating, during a final phase, the outer die in the first direction at the first speed while simultaneously stopping translation of the inner die in the first direction to form the sheet metal blank.
However, Reitter teaches a method of a method of drawing a sheet metal blank (Sheet-metal blank: Par. 0002), the method comprising: translating, during a starting phase (See Figures 1-2), each of an inner die (Fig. 3, #6 and corresponding part in Figures 1-4), an outer die (Die: Fig. 2, #2 and corresponding part in Figures 1-4), and a sheet metal holder (Sheet metal holder: Fig. 2, #3 and corresponding part in Figures 1-4) in a first direction at a first speed (See Figures 1-2) towards a punch (Punch: Fig. 2, #4 and corresponding part in Figures 1-4) and further including:
translating, during an intermediate phase, the inner die, the outer die, and the sheet metal holder in the first direction such that the inner die translates at a second speed (See Figures 2-3. Examiner notes that no particular formed structure, timing, or relationship between the press components has been claimed. Therefore, the time starting before the end position in Fig. 2 and at the end position of Fig. 3 has been interpreted as “an intermediate phase”); and
translating, during a final phase, the outer die in the first direction (See Figures 3-4) while simultaneously stopping translation of the inner die in the first direction to form the sheet metal blank (See Figures 2-3. Examiner notes that Figures 3-4 show that the inner die no longer travels toward the punch (4)) in order to reduce high tensile forces in the material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structural components of the upper portion of the press of Ernst and modify the punch/die combination of Ernst with that of Reitter and further to carry out the translating method of Reitter in order to form a particular deep drawn product with reduced tensile forces in the material. While Reitter is silent to specific speeds and therefore does not disclose a second speed greater than the first speed or translating at the first speed in the final phase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select first and second speeds and a relationship between the two which would prevent wrinkling or tearing of the sheet metal blank. Such a selection would be an obvious matter of design choice with a finite number of possibilities.
Regarding Claim 22, Ernst in view of Reitter teach all elements of the claimed invention as stated above. Ernst further discloses activating a drive to translate the inner die, the outer die, and the sheet metal holder, wherein the drive is configured to displace the inner die and the outer die at differing speeds in a drawing direction (See Fig. 7, hydraulic circuit of press & Page 1, Col 1, L14-17).
Regarding Claim 26, Ernst in view of Reitter teach all elements of the claimed invention as stated above. Reitter further teaches wherein the inner die (6) includes a base forming face configured to form the base of the sheet metal blank (See Figures 4 and 6);
the outer die (2) includes a wall forming face configured to form walls of the sheet metal blank (See Figured 4 and 6);
the outer die includes a clamping face configured to clamp a peripheral surface of an emerging workpiece such that a workpiece is positioned between the clamping face and a support face of the sheet metal holder during the method (See Fig. 4); and the wall forming face is substantially perpendicular to the base forming face (See Fig. 4).
Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst in view of Reitter and Kirii.
Regarding Claim 23, the combination of Ernst and Reitter teach all elements of the claimed invention as stated above. Ernst further discloses a plurality of bolts arranged vertically slidable in the drawing direction (Plunger: Fig. 1, #14). Ernst or Ernst in view of Reitter does not disclose a plurality of servo cushions configured to directly engage each of the plurality of bolts to force each of the plurality of bolts vertically in the drawing direction, wherein each of plurality of servo cushions is configured to induce a force vertically in the drawing direction on two or more of the plurality of bolts.
However, Kirii discloses a servo press system for optimizing pressure in a cushion pin including a plurality of bolts (Cushion pins: Figs. 12 and 25, #22) arranged vertically slideable in a drawing direction (Bolster: Figs. 12 and 25, #12) including a plurality of servo cushions configured to directly engage each of the plurality of bolts to force each of the plurality of bolts vertically in the drawing direction (Balancing hydraulic cylinders: Figs. 11, 12 and 25, #30, 30a-30d) in order to establish uniform distribution of the blank-holding force on the pressure member through the cushion pins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mechanical and valve-based cushion system of Ernst with the servo system of Kirii in order to establish uniform distribution of the blank-holding force on the pressure member through the cushion pins (Kirii: Col  4, L32-34). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulic system of Ernst with the servo system of Kirii as it is well known in the art that servo presses are programmable to allow many different combinations that can work with a wide variety of dies, part types, and production speeds.
Regarding Claim 25, the combination of Ernst, Reitter, and Kirii teach all elements of the claimed invention as stated above. Ernst further discloses wherein each of the plurality of bolts (14) are vertically slideable within the ram (8), and wherein each of the plurality of bolts are configured to directly contact at least one of the inner die or the outer die (See Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kreuzwieser (DE 4008377).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799